I agree with the conclusion of the majority as to the custody of the child and the apportionment of the costs, but I cannot agree with their opinion and decision on the question of attorneys' fees for appellee's attorneys.
As pointed out in their opinion, the trial court was presented with the questions of granting a divorce to either of the parties, and the custody of their minor child. Most of the evidence in the record relates to the latter. The long trial of this case was necessitated by the bitter contest on this important matter. The pendente lite allowance of $50, in my opinion, was a determination appellee was entitled to a reasonable allowance for attorneys' fees, but this sum was wholly inadequate compensation for the services rendered by attorneys for the appellee. It seems to me that the stipulation of the parties recognizes these facts. Therefore, I feel the trial court abused its discretion.
I believe this case should be remanded with instructions to sustain appellee's motion to modify the judgment *Page 374